ACCEPTED
                                                                 05-18-00467-CV
                                                       FIFTH COURT OF APPEALS
                                                                DALLAS, TEXAS
                                                                6/4/2018 3:02 PM
                                                                      LISA MATZ
                                                                          CLERK

                    NO. 05-18-00467-CV

                                                FILED IN
                                         5th COURT OF APPEALS
               IN THE COURT OF APPEALS       DALLAS, TEXAS
          FIFTH APPELLATE DISTRICT OF TEXAS
                                         6/4/2018 3:02:54 PM
                      AT DALLAS                LISA MATZ
                                                 Clerk


                      LARRY GREB

                        Appellant

                            v.

       BRET MADOLE AND CARRINGTON, COLEMAN,
             SLOMAN & BLUMENTHAL, LLP

                        Appellees


         TRIAL COURT CASE NUMBER DC-16-12734


MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF


                          MICHAEL D. MOSHER
                          State Bar No. 14580100
                          ROLAND A. MOSHER
                          STATE BAR NO. 24098147
                          THE MOSHER JUSTICE CENTER
                          50 NORTH MAIN
                          PARIS, TEXAS 75460
                          (903) 785-4721 TELEPHONE
                          (903) 785-5319 FAX

                          ORAL ARGUMENT REQUESTED
      Pursuant to Appellate Rule 10.5(b), the Appellant, Larry Greb, files this

request for a 21-day extension of time to file Appellant’s Brief as follows.

      The Appellant’s Brief is currently due on June 7, 2018. Appellant requests a

21-day extension to file her brief, which would make the new due date June 28,

201787. This is the first extension requested by Appellant for filing this brief.

Appellant requests this additional time to file his brief because counsel has been

unable to adequately prepare his brief for the following reasons:

      First, the Clerk’s Records was filed on May 8, 2018 but Michael D. Mosher

did not receive the notification sent to him by the Clerk of the Fifth Court of

Appeals that the record had been filed due to some electronic communication

issue. Mr. Mosher was not aware that the Clerk’s Record had been filed until he

contacted the Clerk’s Office on May 22, 2018. The notice did go to counsel’s

Houston office email, but the Houston office was unaware that the notice to

Michael Mosher simply did not go through. At the time the office learned of the

filing of the record, and therefore the due date of the brief, Mr. Mosher was in New

York on another case, styled Julie Hecht vs. Dr. Harold Been pending in Index No.

22081/2012E in the Supreme Court of the State of New York, County of Bronx.

      For these reasons Mr. Mosher has not had adequate time to properly prepare

this brief. This request is not made for purpose of delay, but to permit Appellant

sufficient time to prepare his brief.
                                       PRAYER

      The Appellant respectfully requests that the Court grant a 21-day extension

of time to file his brief, extending the date to file the brief from June 7, 2018 until

June 28, 2018.

                                                Respectfully submitted,

                                                THE MOSHER JUSTICE CENTER

                                                 /s/ Michael D. Mosher
                                                MICHAEL D. MOSHER
                                                STATE BAR NO. 14580100
                                                ROLAND A. MOSHER
                                                STATE BAR NO. 24098147
                                                THE MOSHER JUSTICE CENTER
                                                50 NORTH MAIN
                                                PARIS, TEXAS 75460
                                                (903) 785-4721 TELEPHONE
                                                (903) 785-5319 FAX
                                                mdm@mosherjusticectr.com
                                                ram@mosherjusticectr.com

DATE: June 4, 2018.

                       CERTIFICATE OF CONFERENCE

      I have contacted David N. Kitner, Attorney for Appellant, regarding the

relief sought by this motion and he has no objection to the motion.


                                                /s/ Michael D. Mosher
                                                Michael D. Mosher
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served upon all attorneys of record in accordance with the Texas Rules of Civil
Procedure, on June 4, 2018.



                                             /s/ Michael D. Mosher
                                             Michael D Mosher